Citation Nr: 1728719	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to an initial, increased rating and effective date earlier than November 20, 2015 for diabetes mellitus, currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran had honorable active service from June 1966 to April 1970, and June 1975 to March 1982.  A January 2009 VA administrative decision determined that his period of service from March 1987 to February 1989 was other than honorable and a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter of entitlement to service connection for residuals of a neck injury was before the Board in July 2015 and March 2016, when the Board remanded the claim for additional development and consideration.  The claim is now returned for appellate review, and as discussed below, the Board finds that there has been substantial compliance with the March 2016 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an initial, increased rating and earlier effective date for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neck disability did not have onset during and was not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not all been bet.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Initially, the Board notes that, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. 
§ 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed diseases and the Veteran has been diagnosed with arthritis.  Here, however, arthritis was neither shown nor noted in service; 38 C.F.R. § 3.303(b) is therefore inapplicable.  Moreover, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this case, however, there is neither evidence nor argument that arthritis manifested within the one year presumptive period and entitlement to service connection for a low back disability is therefore not warranted on this basis.

The Veteran contends that he first injured his neck during active duty in April 1969 during a parachute landing.  He further contends that the onset of his neck pain was a result of this injury and during the October 2011 hearing with the RO he reported that the symptoms have been ongoing since the initial in-service injury. 

Service treatment records document that the Veteran complained of a sore neck following a parachute landing.  His symptoms included limited range of motion, the need to support his head, ongoing pain, and fatigue.  Specifically, an April 1969 service treatment record indicates that the Veteran experienced sore joints to include the back of the neck due to a hard landing.  An October 1975 service treatment record shows the Veteran reported he was assaulted and presented with complaints of a stiff neck, ringing ears, and dizziness.  The dispositive issue in this case is therefore whether there is a relationship between the current neck disability and the in-service neck problem.  For the following reasons, the Board finds that the evidence weighs against the claim.

During the period on appeal relevant post-service treatment records consist of a 
VA medical records from Salisbury VA Medical Center (VAMC) dated from October 2009 to November 2015, which reflect the Veteran reported with complaints of neck discomfort and pain.  Additionally, a letter dated in December 2010 from the Veteran's private primary care physician, Dr. D.F., of Lakeside Family Physicians, indicates he was diagnosed with cervical degenerative joint disease.  Dr. F. did not provide an etiology opinion.  This is the first post-service medical evidence of a neck disability.

The Veteran was also afforded VA examination of the neck in October 2010, November 2015 (with a November 2015 addendum opinion), and May 2016 examination.  

Specifically, following examination of the Veteran and review of the claims file, the October 2010 examiner diagnosed degenerative disc disease of the cervical spine and opined that the Veteran's degenerative disc disease was not caused by or aggravated by military service, stating that no chronic neck disability was established in military service, an in-service physical examination conducted many years later revealed a normal spine, and there was no continuity of care related to the neck since the injury.

The July 2015 Board Remand determined that the medical opinion was inadequate because the rationale was based on the absence of a chronic in-service disability in addition to the Veteran's failure to seek continuous medical care following the initial injury.  The Board further determined that the examiner did not consider the Veteran's lay history with respect to continuing neck pain since the documented in-service neck injury.

On subsequent examination in November 2015 the VA examiner provided a negative nexus opinion based on a rationale which stated a review of the medical record did not document a chronic neck condition during or proximate to military service.  However, as there is a service treatment record which documents a 1969 hard parachute landing and resulting pain in the back of the neck, the Board determined this opinion was inadequate. 

Thereafter, a second November 2015 VA examiner also provided a negative nexus opinion, in pertinent part, because there was a lack of objective, medically based, clinical evidence to support the diagnosis and/or treatment of a neck condition after 1969 and/or as a civilian until 23 years after the Veteran's separation from his second period of service.  The Board determined that the second November 2015 VA opinion did not address the Veteran's lay statements of record, as directed, that he experienced some neck pain symptoms since separation from active service, despite not seeking treatment.

On subsequent examination in May 2016, the VA examiner diagnosed degenerative arthritis of the spine and opined that the Veteran's cervical spine degenerative changes are less likely than not incurred in or caused by the claim in-service injury, event, or illness during the Veteran's first and/or second periods of active service, to include as a result of a hard parachute landing in 1969.  In so finding, the examiner explained that "[i]n reviewing all of the medical evidence including Military STRs, Veteran's Own Reports of Medical History forms, Intake form at the Counseling Center and the primary care physician letters this veteran's neck problems began many years after military discharge in the late 2000s" and concluded that it was less likely than not that the Veteran's cervical spine degenerative changes were incurred in or caused during active service.  The examiner further explained that degenerative changes of the spine "are typically progressive and related to the aging process itself.  [The Veteran's] degenerative changes of the cervical spine in 2010 when he was 62 years old are most likely age related and not due to any illness, injury or event during his military duty periods."

The examination report indicates the examiner reviewed the Veteran's claims file to include his October 2011 testimony indicating that he experienced some neck pain symptoms since separation from active service and also noted the Veteran's reported history that he first injured his neck during active duty in 1969 during a parachute landing and he has experienced neck pain for many years post service discharge.  In this regard, the examiner opined that:

The veteran's statements provided at [the] examination and in the past are considered competent lay statements regarding his medical history.  However, there is ample medical documentation and ample documentation by the veteran himself in the form of enlistment and separation report of medical history forms that contradict his report of having chronic neck pain and problems since then . . . hard/bad parachute landing in 1969 in which he reports was the onset of his chronic neck condition.  

Specifically, the examiner addressed the Veteran's May 1975 enlistment Report of Medical History and his December 1981 separation Report of Medical History for his second enlistment period.  As well as his February 1987 enlistment Report of Medical Examination for the National Guard.  Here, the examiner notes that the May 1975 Report of Medical Examination and Report of Medical History, the December 1981 separation Report of Medical Examination and Report of Medical History, and the February 1987 enlistment Report of Medical Examination for the National Guard do not mention any problems with the neck.  Each report reflects the Veteran denied any problems of the spine or other musculoskeletal system and each examination report indicates a normal spine.  The examiner also pointed out that the December 1981 examination indicates the Veteran had tendonitis of the left foot but was otherwise in good health.  This medical opinion is entitled to significant probative weight because the physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, including the Veteran's competent, credible lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Additionally, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Based on the above, the claim for entitlement to service connection for a neck disability must be denied because the weight of the evidence is against a nexus between current neck disability and the in-service neck symptoms of a sore neck.  As the May 2016 VA examiner explained the reasons for her conclusions, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Although the May 2016 VA examiner noted the absence of treatment until many years after service, this was not the sole basis for her opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, the examiner cited multiple factors, including the Veteran's indication on multiple service reports of medical history indicating that he did not have neck problems.  

The Veteran explained that he does not have a history of medical documentation, as medical care is expensive, and when his symptoms become severe he takes over the counter pain medication for relief.  Specifically, he explained in his March 2011 and October 2011 statements that his symptoms most likely started after a bad parachute landing in 1969 and, as he could barely walk, he did seek treatment.  He explained that as a paratrooper, you did not go to medical unless you had broken bones or other severe injuries as otherwise you were known as a "sissy".  He further explained that he has believed this to be true his entire life and he does not like going to the doctor, thus most of the time he self-medicated his pain and discomfort with over the counter medication.  Here, as explained in more detail further along in this decision, the Board finds the contemporaneous statements indicating a lack of neck problems to be of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  The May 2016 VA examiner's reliance on these statements was therefore not improper.  

Moreover, as instructed by the Board, the May 2016 VA examiner specifically addressed the Veteran's statements, and explained that the Veteran's current neck disability was not due to the 1969 service injury but rather "age related" and explained that degenerative changes of the spine are "typically progressive and related to the age process itself" noting that the Veteran's diagnosis of degenerative changes of the cervical spine diagnosed was in 2010 at the age of 62.  Thus, reading the May 2016 VA examiner's opinion as a whole and in the context of the evidence of record, her conclusion that the Veteran's current neck disability is more likely due to aging than service is probative.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Significantly, there is no contrary medical opinion in the evidence of record.

In light of the foregoing, the Board finds that service connection for a neck disability is not warranted.  Evidence against the Veteran's claim includes the May 2016 VA examination and medical opinion.  The May 2016 VA opinion has significant probative value because it includes an explanation of the bases for the negative opinion.  The Board finds that the May 2016 VA opinion obtained in this case is adequate, as the opinion is predicated on a full reading of the medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Thus, this opinion outweighs the Veteran's more general lay assertions as to the etiology of his current neck disability.

The Board acknowledges the Veteran's testimony that the onset of his neck symptoms was in service due to a parachute landing.  Further, that he did not seek medical treatment for his neck when his symptoms worsened because he felt that as a paratrooper this was frowned upon and in general he has never been prone to seek medical care but instead treated his symptoms with over the counter medication and massages.  Notably, service treatment records during this period reflect that the Veteran sought treatment for other conditions; a fact that lessens the value of the explanation as to not seeking medical treatment for neck symptoms.  Specifically, in September 1980, June and October 1981 service treatment records reflect the Veteran reported on multiple occasions with complaints of pain related to tendonitis of the feet.  In November 1968, January 1969, April 1969, January 1975 and September 1975 the Veteran presented with complaints of a cold to include sore throat and cough.  In October 1969 he presented with complaints of shortness of breath and nasal stuffiness.

In addition, during the appeal period and also during the October 2011 RO hearing, the Veteran has consistently stated that the onset of his neck injury was in April 1969 and he has experienced symptoms to include pain and fatigue after service separation; however, as discussed above, the Veteran's service treatment records include multiple medical reports, which reflect he denied having any neck problems.  Specifically, the March 1970 and December 1981 separation Report of Medical History completed by the Veteran for his first and second periods of service indicates that he reported having no spine problems and no indication of a neck disability at that time.  Specifically, he checked "no" indicating having no swollen or painful joints or bone joint or other deformity.  He also wrote that he was in good health at the time.  However, on the December 1981 report he checked "yes" reporting other health problems to include hay fever, frequent indigestion, kidney stone or blood in urine, recent gain or loss of weight, and foot trouble.  Additionally, on examination the Veteran reported medical issues to include a history of nephrolithiasis, tendonitis and anal fissure.  The Veteran also checked "no" on his May 1975 enlistment Report of Medical History indicating that he experienced no swollen or painful joints and had no bone, joint or other deformity.  In addition, the May 1975 Report of Medical Examination shows the Veteran had a normal evaluation of the spine.

In this case, it is reasonable to infer that, if the Veteran had continued to have persistent or continuous neck symptoms after the April 1969 and October 1975 in service complaints and treatment, he would have reported them in service when he completed the multiple history forms, the multiple separation examinations, and especially when he reported for reenlistment examination in May 1975 and February 1987, as he testified that he had continuous symptoms following service separation.  Instead, he answered "no" to having any medical problems related to his spine that developed during active service.  In other words, because the Veteran did not report any neck complaints on his medical history forms and upon clinical evaluation by a medical practitioner upon separation in March 1970, instead affirming that he was in good health, and upon separation in December 1981 when he reported other health problems to include hay fever, frequent indigestion, kidney stone or blood in urine, recent gain or loss of weight, and foot trouble, the Board makes the reasonable inference that he did not have continuous symptoms then.  Of note, at the time of these statements, the Veteran's assertion of not reporting problems because of the negative inference of doing so would no longer be operative as he was separating from service.  

The Board acknowledges the Veteran's statements and also the March 2011 statement from Ms. C.O., who explained she has observed the Veteran's symptoms of a stiff neck.  However, other than the Veteran's statements, there is no indication of a direct link between the Veteran's current neck disability and service.  There is no medical evidence providing a nexus to service.  Other than the reports of continuous symptoms, which the Board finds inaccurate and not credible for the reasons already stated, his opinion is that of a lay person regarding a nexus.  Whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether an incident many years in the past leads to a later orthopedic disability, is not a simple question subject to non-expert opinion evidence.  

For all of the above reasons, the preponderance of the evidence is against granting service connection for a neck disability.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a neck injury is denied.


REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with claims adjudicated by the RO subsequent to the rating decision currently on appeal.  Specifically, in June 2016, the RO granted entitlement service connection for diabetes mellitus and assigned a 20 percent disability evaluation effective November 20, 2015 and also denied entitlement to individual unemployability.  The Veteran filed an NOD with respect to these issues in August 2016.  In a subsequent June 2017 rating decision the RO granted entitlement to individual unemployability.  However, to date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case as to the issue of increased rating and an effective date earlier than November 20, 2015 for diabetes mellitus; therefore, a remand of this issue is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issue of entitlement to an increased rating and an earlier effective date for the award of service connection for diabetes mellitus.  The Veteran must be advised of the time limit for filing a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


